

116 S3352 IS: American Grown Act
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3352IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Sullivan (for himself, Mrs. Feinstein, Mr. King, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require that Federal agencies only procure cut flowers and cut greens grown in the United States, and for other purposes.1.Short titleThis Act may be cited as the American Grown Act.2.Limitation on procurement(a)DefinitionsIn this section:(1)Cut flowerThe term cut flower means a flower removed from a living plant for decorative use.(2)Cut greenThe term cut green means a green, foliage, or branch removed from a living plant for decorative use.(3)Federal agencyThe term Federal agency means each agency and instrumentality of the Federal Government located in a State or the District of Columbia.(b)RequirementFunds appropriated or otherwise available to a Federal agency may only be used for the procurement of a cut flower or cut green if the cut flower or cut green is grown in—(1)a State;(2)the District of Columbia;(3)a territory or possession of the United States; or(4)an area subject to the jurisdiction of a federally recognized Indian Tribe.(c)ApplicabilityThis section shall apply to a procurement made or contracted for on or after the date that is 1 year after the date of enactment of this Act.